Exhibit 10.2

ADDENDUM NO. 1 TO AMEMDMENT NO. 2 TO LEASE AGREEMENT

This Addendum No. 1 to Amendment No. 2 to Lease Agreement (“Addendum No. 1”) is
made on May 29, 2007, as of the Amendment Date between the Landlord identified
in the Basic Information Relating to Amendment No. 2 (“Landlord”), and the
Tenant identified in the Basic Information Relating to Amendment No. 2
(“Tenant”), with respect to the Lease Agreement, dated July 17, 2006, as amended
by Amendment No. 1 to Lease Agreement, dated November 2, 2006 , as amended by
Amendment No. 2 to Lease Agreement, dated May 29, 2007 (collectively, the
“Lease”), by and between the Landlord and the Tenant.

1. Paragraph 6.2 of Amendment No. 2 to Lease Agreement is hereby deleted in its
entirety, and the following is inserted in its place and stead:

6.2 Additional Rent. The provisions of the Lease that relate to Additional Rent
under the Lease shall not apply to the Tenant’s right to occupy the New Premises
under this Amendment No. 2, provided, however, that, so long as Tenant is the
only occupant of the Building in which the New Premises is located, Tenant shall
(i) contract and pay directly, in its own name, for all electrical and natural
gas service to the entire Building of which the New Premises is a part, and
(ii) reimburse Landlord, in each case within fifteen (15) calendar days of
Tenant’s receipt of copies of applicable invoices, for the provision of all
other utility services to the entire Building of which the New Premises is a
part, provided, however, that Landlord shall pay for all water service to the
Building of which the New Premises is a part. In the event that any other person
or entity commences occupancy of any portion of the Building of which the New
Premises is a part, during the Initial Term or any Extended Term of this Lease,
then the cost of utility services to the Building of which the New Premises is a
part shall be apportioned between the other occupant(s) and Tenant, on the basis
of the square footage occupied by each.

2. CAPITALIZED TERMS. Capitalized terms employed but not defined in this
Amendment No. 2 shall have the meaning ascribed to them in the Lease.

3. GOVERNING DOCUMENT. Any conflict between the provisions of this Addendum
No. 1 and the provisions of the Lease shall, in relation to the New Premises, be
resolved by applying the provisions of this Addendum No. 1 and ignoring any
conflicting provisions of the Lease.

4. RATIFICATION OF LEASE. Landlord and Tenant hereby ratify the Lease, as
amended by this Amendment.

[SIGNATURE PAGE FOLLOWS]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Amendment as of
the date first above written.

 

TENANT:             LANDLORD:

INFINERA CORPORATION

A Delaware corporation

           

SCM PROPERTIES, LLC

A Delaware limited liability company

By:  

/s/ Duston Williams

            By:  

/s/ Michael R. Uytengsu

Name:   Duston Williams             Name:   Michael R. Uytengsu Title:   CFO    
        Title:   Managing Member By:  

 

              Name:  

 

              Title:  

 

             

 

2